

116 HR 3028 IH: Investigate the Investigators Act of 2019
U.S. House of Representatives
2019-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3028IN THE HOUSE OF REPRESENTATIVESMay 28, 2019Mr. Byrne introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require the Inspector General for the Department of Justice to conduct oversight of
			 investigations of certain political officials, and for other purposes.
	
 1.Short titleThis Act may be cited as the Investigate the Investigators Act of 2019. 2.Oversight of criminal investigations of certain individuals (a)Attorney General notice of investigationIn the case that a covered party is a subject of an investigation conducted by the Department of Justice, the Attorney General shall provide to the Inspector General for the Department of Justice a notice of such investigation not later than 5 days after such investigation commences.
			(b)Inspector General oversight
 (1)In generalThe Inspector General for the Department of Justice shall immediately commence an oversight investigation of the investigation described in subsection (a) to ensure that—
 (A)the decision to investigate the conduct of the covered party was not influenced by political pressures or politically motivated objectives;
 (B)the conduct of the investigation is not influenced by the political beliefs or motives of any person engaged in the investigation or the superiors of such individuals;
 (C)evidence used in the investigation is obtained by lawful means and not tainted by political sources or motives; and
 (D)warrants sought in the investigation are supported by probable cause and in compliance with all applicable law.
 (2)DurationThe oversight investigation shall be ongoing and continue at least until the investigation described in subsection (a) has been closed.
 (3)Access to materialsNotwithstanding any other provision of law, the Attorney General shall make available to the Inspector General for the Department of Justice any materials that are relevant to the investigation described in subsection (a). The Inspector General, in consultation with the Attorney General, shall ensure appropriate procedures to safeguard any intelligence and counterintelligence materials or other materials the disclosure of which would constitute a threat to national security.
 (4)Rule of constructionFor the purpose of carrying out this subsection, section 8E(a)(1)(A) of the Inspector General Act of 1978 (5 U.S.C. App.) shall not apply.
				(c)Inspector general notice of investigation and report
				(1)Notice of investigation
 (A)In generalUpon opening of the investigation described in subsection (b), the Inspector General shall notify each of the following individuals that an oversight investigation subject to this Act has commenced and that a report will be issued at the conclusion of the Investigation pursuant to this Act:
 (i)The President of the United States. (ii)The Speaker of the House of Representatives.
 (iii)The Minority Leader of the House of Representatives. (iv)The Senate Majority Leader.
 (v)The Senate Minority Leader. (B)ExceptionNotwithstanding subparagraph (A), the Inspector General for the Department of Justice may decline to submit notice or any other information to an individual described in clauses (i), (ii), (iii), (iv), and (v) of such subparagraph if—
 (i)the individual is a subject of the investigation described in subsection (a); and (ii)the Inspector General determines that submitting a copy to the individual would compromise the investigation.
						(2)Report
 (A)In generalNot later than 90 days after the conclusion of the investigation described in subsection (b), the Inspector General for the Department of Justice shall submit to the Attorney General and each individual described in clauses (i), (ii), (iii), (iv), and (v) of paragraph (1)(A) a report on the Inspector General’s findings with respect to the oversight investigation contained in subsection (b).
 (B)Immediate report on flagrant or serious issuesDuring the course of the investigation, if the Attorney General fails within 30 days to remedy a serious or flagrant issue raised by the Inspector General, the Inspector General shall make an immediate report to the individuals described in clauses (i), (ii), (iii), (iv), and (v) of paragraph (1)(A) with respect to the serious or flagrant issue.
					(C)Confidentiality
 (i)An individual receiving a report under subparagraph (A) or (B) may not make available to the public or otherwise disclose the contents of the report to any individual other than the Attorney General or an individual described in clauses (i), (ii), (iii), (iv), and (v) of paragraph (1)(A), except in the case that the individual receiving the report certifies to the Attorney General that it is his or her belief that disclosure is necessary to uphold the Constitution or maintain the integrity of the political system of the United States.
 (ii)An individual who knowingly and willfully violates clause (i) shall be punished as if under section 798 of title 18, United States Code.
 (D)Release by the Attorney GeneralThe Attorney General may release the report after making a determination that public release of the report would be in the public interest, to the extent that release would comply with applicable legal restrictions. All other releases of information by any Department of Justice employee, including the Office of General Inspector staff, shall be governed by the applicable Departmental guidelines concerning public comment with respect to any criminal investigation, and relevant law.
 (d)Covered party definedIn this Act, the term covered party means— (1)the President;
 (2)the Vice President; (3)a Senator;
 (4)a Member of Congress; or (5)a candidate for an office described in paragraph (1), (2), (3), or (4) or the campaign of such candidate.
				3.Oversight of previous investigations of certain individuals
 (a)In generalNot later than 30 days after the date of enactment of this Act, in the case that a Presidential candidate or his or her campaign was the subject of an investigation during the period described in subsection (d), the Attorney General shall review the investigation to determine whether—
 (1)the decision to investigate the conduct of the covered party was influenced by political pressures or politically motivated objectives;
 (2)the conduct of the investigation was influenced by the political beliefs or motives of any person engaged in the investigation or the superiors of such individuals;
 (3)evidence used in the investigation was obtained by lawful means and not tainted by political sources or motives; and
 (4)warrants obtained or sought in the investigation were supported by probable cause and were in compliance with all applicable law.
 (b)ReportNot later than 180 days after the date of enactment of this Act, the Attorney General shall make available to the public a report on the result of the review under subsection (a) after any necessary redactions to comply with applicable legal restrictions.
 (c)Applicable periodThis section shall apply with respect to any investigation that commenced during the period beginning on June 16, 2015 and ending on March 22, 2019.
			